Citation Nr: 0417135	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  95-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable evaluation for fibroid 
tumors, prior to June 20, 1995.  

2.  Entitlement to an increased rating for postoperative 
residuals of a hysterectomy, currently evaluated as 50 
percent disabling, to include extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b), since November 1, 
1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1979 to March 1980, and on active duty from June 1980 to June 
1983.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  During the 
course of this appeal, the veteran's claims file was 
transferred to Wichita, Kansas.  

In March 1994, the RO granted service connection for history 
of fibroid tumors and assigned a noncompensable analogous 
rating under Diagnostic Code 7699-7622, effective from 
January 21, 1994.  The veteran disagreed with the assignment 
of that disability evaluation.  Because the veteran has 
disagreed with the initial rating assigned for the 
disability, the Board has recharacterized the issue as it 
appears on the cover page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

During the course of this appeal, in February 1997, the RO 
assigned a 50 percent disability evaluation for residuals of 
a hysterectomy (previously rated as a history of fibroid 
tumors), which became effective November 1, 1995.  Inasmuch 
as the veteran is presumed to seek the maximum available 
benefit for a disability, and higher evaluation is available 
for his service-connected fibroid tumors and postoperative 
residuals of a hysterectomy, his claims for higher 
evaluations remain viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In July 1999 and June 2003, the Board remanded this matter to 
the RO for further development.  This case has been returned 
to the Board for appellate review.   

The claim for an increased rating for postoperative residuals 
of a hysterectomy will be addressed in the remand portion of 
this decision.  This appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on her part.  


FINDING OF FACT

Prior to June 20, 1995, the veteran had fibroid tumors, 
vaginal bleeding, and a low blood count.  


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for 
fibroid tumors from January 21, 1994, to June 20, 1995, have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.116a, Diagnostic Code 7622 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION


Service medical records reflect that the veteran was treated 
for uterine fibroids.  In 1980, she underwent a diagnostic 
laparoscopy; final diagnoses were acute urinary retention and 
leimyomata uteri.  In 1982, the veteran underwent a 
myomectomy with lysis of the adhesions.  

Private medical records dated in 1989 reflect that the 
veteran was pregnant and that she complained of back and 
abdominal discomforts.  There was no vaginal bleeding.  
During a cervical cesarean section in March 1990, multiple 
fibroid tumors, multiple adhesions, and ovarian adhesions 
were noted.  The tubes and ovaries were observed to have 
multiple adhesions secondary to old chronic pelvic 
inflammatory disease.  Following the procedure, the veteran 
was found to be in stable condition.   

VA examinations dated in January and March 1991 reflect a 
history of fibroid tumors.  In January 1991, the veteran 
complained of fibroids of the uterus.  She reported frequent 
urination after the birth of her child.  Pelvic examinations 
were not conducted.  

VA medical records dated in March 1991 reflect that the 
veteran complained of increased bleeding.  The diagnosis was 
status post fibroidmynectomy in 1981 and 1982.  No studies of 
the pelvic area were conducted.  In September 1994, the 
veteran complained of vaginal bleeding since January 1994.   
The veteran also reported that she was passing large clots of 
blood and that she had lower abdominal pain, left flank pain, 
low back pain, and dizziness.  The veteran indicated that she 
had to use 15 pads and sometimes she used tampons and pads.  
A physical examination of the abdomen revealed mild 
tenderness on deep palpation in the lower left quadrant.  
There was no rebound.  The diagnosis was vaginal bleeding 
history of fibroid surgery.  Blood studies showed that the 
veteran's hemoglobin count was 11.1.  (The normal range is 
from 11.5 through 15.  See VA September 1994 blood study).  

In a rating action dated in May 1994, the RO granted service 
connection for fibroid tumors and assigned a zero percent 
disability evaluation, effective from the date of her claim 
which was January 21, 1994.  

Private medical records dated on June 25, 1995, reflect that 
the veteran underwent a total abdominal hysterectomy and 
bilateral salpingo-ooherectomy.  These records show that the 
veteran was admitted with recurrent uluri hemorrhage.  It was 
noted that the veteran complained of anemia secondary to 
recurrent ulium hemorrhage.  Findings showed leiomyomatous of 
the uterus and pelvic adhesions.  

At a VA gynecological examination dated in January 1997, the 
veteran reported that her last menstrual period was in June 
1995, that she had history of fibroid uterus with 
menorrhagia, that she became severely anemic and had blood 
transfusions in June 1995.  She stated that she began to have 
a heavy menstrual flow in 1993 and became anemic.  The 
diagnosis was status post total abdominal hysterectomy and 
bilateral salpingo-oophorectomy secondary to fibroid uterus 
and pelvic adhesions.  

In a rating action dated in February 1997, the 
recharacterized the veteran's gynecological disability as 
postoperative residuals of hysterectomy (previously rated as 
history of fibroid tumors).  The zero percent rating remained 
from January 1994, a 100 percent rating was assigned from 
June 20, 1995, and a 50 percent rating was assigned, 
effective November 1, 1995.  The RO granted special monthly 
compensation based on loss of use of a creative organ.  

Analysis

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson, 12 Vet. App. 119.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2001), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2003).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 38 
C.F.R. §§ 3.157; 3.400(o)(2) (2003).  In this case, the RO 
assigned a noncompensable rating from the date service 
connection was granted for fibroids.  As the veteran is 
appealing from an initial grant of service connection and the 
originally assigned evaluation, the Board must consider these 
"staged ratings" based upon the facts found during the time 
periods in question.  Fenderson v. Brown, supra.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran asserts that a 30 disability evaluation for 
history of fibroid tumors prior to June 20, 1995, is 
warranted.  Specifically, the veteran asserts that the 
severity of her disability resulted in a hysterectomy, and, 
therefore, the symptoms associated with her fibroids prior to 
the hysterectomy were more disabling than evaluated at that 
time.  

The veteran is evaluated under 38 C.F.R. § 4.116, Diagnostic 
Code 7699-7622 at zero percent.  Her service-connected 
disorder of fibroids of the uterus does not have a specific 
diagnostic code under the Schedule and is therefore rated 
under an analogous diagnostic code.  38 C.F.R. §§ 4.20 and 
4.27.  

During the pendency of this claim VA changed the rating 
schedule for evaluating the severity of gynecological 
disorders, effective May 22, 1995.  See 60 Fed. Reg. 19851 
(Apr. 21, 1995).  Prior to May 22, 1995, Diagnostic Code 7622 
provided for a noncompensable evaluation for displacement of 
the uterus manifested by mild, slight symptoms.  Moderate 
disability manifested by adhesions and irregular menstruation 
warranted a 10 percent evaluation.  Severe disability 
manifested by marked displacement and frequent or continuous 
menstrual disturbances warranted a 30 percent disability 
evaluation.  Diagnostic Code 7622 (1994).   

The amendment to that regulation did not result in a 
significant change.  Under the new Diagnostic Code 7622, the 
criterion for a zero percent evaluation was deleted.  
However, the remainder of the diagnostic criteria under that 
code was unchanged.  Diagnostic Code 7622 (2003).  

Prior to June 20, 1995, the record establishes that the 
veteran had multiple fibroid tumors and multiple adhesions in 
March 1991.  At least beginning in 1991, the veteran had 
increased menstrual bleeding, and in 1994 she was seen for 
excessive menstrual bleeding, and her blood count was low.  
Although the record does not include complete clinical 
documentation of the veteran's service-connected fibroid 
disability from 1991 to 1995, it is, however, reasonable to 
conclude that the fact that the veteran underwent a 
hysterectomomy in 1995, almost year after she was last seen 
for excessive menstrual bleeding, that her menstrual 
disturbances were chronic.  In addition, the VA examiner in 
January 1997 determined that the hysterectomy was secondary, 
in part, to her fibroid tumors.  According the veteran the 
benefit of doubt, the Board finds that a 30 percent 
disability evaluation for fibroid tumors from January 21, 
1994, to June 20, 1995, is warranted.    

Veteran's Claims Assistance Act

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance as required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
an increased rating for fibroid tumors.  


ORDER

Entitlement to a 30 percent evaluation for fibroid tumors 
from January 21, 1994, to June 20, 1995, is granted, subject 
to the criteria applicable to the payment of monetary 
benefits


REMAND

The veteran contends that her post-operative residuals of a 
hysterectomy are more disabling than currently evaluated and 
warrant a rating in excess of 50 percent, to include an 
extraschedular evaluation.  The veteran is in receipt of 
special monthly compensation (SMC) due to anatomical loss of 
use of a creative organ.  

The Board notes that the most recent VA gynecological 
examination is dated in November 1997.  In light of the 
veteran's contention that her disability is more disabling 
than currently evaluated, the Board is of the view that a 
contemporaneous examination is warranted in this matter.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) are met.  

2.  Thereafter, the RO should provide the 
veteran a VA gynecological examination to 
determine the severity of her 
postoperative residuals of a 
hysterectomy.  The examiner should 
completely review the claims folder prior 
to the examination.  The examiner should 
indicate in the report that the claims 
folder was reviewed.  All clinical 
findings should be reported in detail.  
Following the examination, the examiner 
should identify the nature and extent of 
all current post-operative residuals of 
the veteran's hysterectomy.  

3.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to an increased 
rating for postoperative residuals of a 
hysterectomy, to include extraschedular 
evaluation under the provisions of 
38 C.F.R. § 3.321(b), since Novmeber 1, 
1995.   

If the benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



